DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/03/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
	The amendment(s) filed 03/0/2021 by the Applicant is response to the previous Office action mailed 11/03/2020 have been considered by the Examiner. The rejection(s) in the previous Office action of the claim(s) are withdrawn in response to the amended claims(s). The following new ground(s) of rejection(s) is/are set forth below:
 
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1-8, 10-12, 15, 16, 18-24, 26, 35-41 and 43 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 20140358036 A1 to Holmes.
Regarding claim 1, Holmes discloses a pen format liquid collection device, comprising inter alia:
an elongate generally tubular housing (support 930 and base 940) able to be held by hand (support 930 is capable of being held by a hand; a user may push the body 920 toward the support 930 (or vice versa) to bring the device into a compressed state, para. [0240]) and having an opening at one end (from where body 920 exits, as best seen in Fig. 9C); 
at least one liquid take-up element comprising a capillary (channels 922a and 922b) mounted in said housing (channels 922a and 922b exist and are therefore the device may be in a compressed state when the sample is transferred from the channels to the respective vessels, para. 0243), and 
at least one retention element supported in said housing (vessels 946a and 946b); 
wherein the at least one capillary and the at least one retention element are arranged whereby they are relatively movable into contact (By way of nonlimiting example, a user may push the body 920 toward the support 930 (or vice versa) to bring the device into a compressed state. The relative motion between parts may involve movement of both pieces. Optionally, movement may involve moving only one of them, para. [0240]); 
wherein the at least one retention element is adapted on said contact to in turn take-up the sample and retain the sample or a component thereof for in situ analysis or later recovery while protected within the housing (The device may be in a compressed state when the sample is transferred from the channels to the respective vessels. In some examples, the transfer may occur via pressure differential between the channels and the interiors of the vessels, when they are brought into fluidic communication, paragraph 0243); and 
wherein the capillary has a side wall of a length, and said capillary is dimensionally configured to define a predetermined liquid collection volume therein which is confined by the side wall of the capillary over the length, such that the capillary For example, a sample may be contacted by at least a first end of a channel. The sample may be drawn into the channel via capillary action or any other technique or motive force described herein. The forces may act alone or in combination to draw sample into the device, paragraph 0238) (small volumes are in the range of about 40 microliters to about 1 microliter, para. [0011]).  
Regarding claims 2, 21 and 22, Holmes discloses the pen format liquid collection device according to claim 1, wherein the at least one retention element is supported in a carrier that comprises a cartridge recoverable from the housing for subsequent analysis of the sample or component thereof, wherein the carrier is mounted in said housing for sliding movement to bring the at least one retention element into contact with the at least one liquid take-up element (The channels 922a, 922b may be removed from fluidic communication with their respective vessels 946a, 946b. When the device 900 is brought into the separated state, a first channel may be brought out of fluid communication with an interior of a first vessel, and a second channel may be brought out of fluid communication with an interior of a second vessel. This may occur sequentially or simultaneously. When the channels are removed from the vessels, the vessels may assume a sealed state to prevent undesired material from entering the vessels. In some embodiments, the vessels may be fluid-tight after removal of the channels. Optionally, the vessels may be gas-tight after removal of the channels, paragraph 0246).  

Regarding claim 3, Holmes a detachable cover (body 920) about the end of the at least one liquid take-up element.  
Regarding claim 4, Holmes discloses wherein the cover also provides a base for supporting the device upright on a surface (body 920 is capable of support the device upright, as the claim does not specify how the device is supported or what position is upright, therefore, the body 920 is construed as support, holding or otherwise capable of allowing the device to be supported on a surface).  
Regarding claim 5,  Holmes discloses wherein the cover and the housing include interengagable formations for locking the cover to the housing after a sample has been taken-up to prevent re-use of the device (the formation as seen in Fig. 9C locks the cover away from the retention elements so that the device cannot be used again to collect a sample in the retention elements).  
Regarding claim 6, Holmes discloses wherein the at least one capillary and the at least one retention element are arranged whereby they are relatively movable into contact by hand action (The device may be in a compressed state when the sample is transferred from the channels to the respective vessels. In some examples, the transfer may occur via pressure differential between the channels and the interiors of the vessels, when they are brought into fluidic communication, paragraph 0243) (para. [0233]).  

Regarding claim 8, Holmes discloses wherein the respective first and second retracted conditions are co-incident (para. [0235]).  
Regarding claims 10 and 24, Holmes discloses wherein the capillary is open at a first or distal end that in operation contacts said volume of liquid and at a second or proximate end that in operation contacts the at least one retention element (para. [0239]).  
Regarding claims 11, 19 and 40, Holmes discloses wherein the capillary of the at least one liquid take-up element has a liquid collection volume in the range 1 to 10 uL (small volumes are in the range of about 40 microliters to about 1 microliter, para. [0011]).  
Regarding claims 12, 20 and 40, Holmes discloses wherein the capillary of the at least one liquid take-up element has a liquid collection volume in the range 2 to 5 uL (small volumes are in the range of about 40 microliters to about 1 microliter, para. [0011]).    

Regarding claim 36, Holmes discloses wherein the plural liquid take up elements are equi-angularly arranged about the housing in a splayed fashion.  
Regarding claim 37, Holmes discloses wherein the plural liquid take-up elements are contactable simultaneously with a pin prick blood drop.  
Regarding claim 38, Holmes discloses wherein there is a single retention element which is contactable with the plural liquid take-up elements.  
Regarding claim 41, Holmes discloses wherein each said capillary is designed to take up the sample by solely capillary action.  
Regarding claim 43, Holmes discloses wherein the predetermined volume portion of the sample fills the capillary.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 13, 17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140358036 A1 to Holmes.
Regarding claims 13 and 25, Holmes discloses the claimed invention with respect to the embodiments as seen in Figs. 9a-9d except for expressly disclosing wherein the at least one retention element is an absorbent body selected to absorb the whole of the sample from the at least one capillary when the two contact.  However, 
Regarding claim 17, Holmes discloses the claimed invention with respect to the embodiments as seen in Figs. 9a-9d except for expressly disclosinga lancet mechanism including a blade projectable from the opening at said one end of the housing.  However, Holmes discloses at paragraph 0031 that any of the embodiments may include using at least one lancet to make at least one puncture in the subject and further sets forth tat paragraph 0350 that the lancet may be part of the system. Therefore, a skilled artisan would have found it obvious to modify an opening at one of the housing to be provided a lancet, for the purpose of withdrawing blood for a body.

Claim 26 and 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20140358036 A1 to Holmes in view of US 20140249451 A1 to Mao et al. (hereinafter, Mao).
Holmes discloses the claimed invention as set forth and cited above except for expressly disclosing where the plurality of capillaries comprise plural capillary bores in a unitary glass capillary body. However, Mao teaches nibs that collect a sample through capillary force (paragraph 0062). Mao teaches that the nibs may be made from porous glass (paragraph 0059) and it is noted that pores in glass are analogous in the art to bores in glass. One having an ordinary skill in the art at the time the invention was filed would have found it obvious to modify the capillaries of Holmes to be the porous glass 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN PATRICK DOUGHERTY whose telephone number is (571)270-5044.  The examiner can normally be reached on 8am-5pm (Pacific Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jacqueline Cheng can be reached on (571)272-5596.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/SEAN P DOUGHERTY/Primary Examiner, Art Unit 3791